     Case 1:19-cv-00352-DAD-EPG Document 79 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EUGENE C. BROWN,                                        Case No. 1:19-cv-00352-DAD-EPG (PC)
12                          Plaintiff,                        ORDER DENYING PLAINTIFF’S REQUEST
                                                              FOR A SETTLEMENT CONFERENCE
13            v.
14    C. CHOTHIA, et al.,                                     (ECF No. 75)
15                          Defendants.
16

17           Plaintiff Eugene C. Brown (“Plaintiff”) is proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983.

19           On March 23, 2021, Plaintiff filed a request for a settlement conference. (ECF No. 75.)1

20   Plaintiff states that a settlement conference would be productive and requests that the Court “set a
     future settlement conference and provide notice to Defendants to procure attendance.” (Id.)
21
             In light of Defendants’ pending motion for summary judgment, as well as Defendants’
22
     counsel’s representation at the status conference held on December 7, 2020 that they would like
23
     to schedule a settlement conference if the case is not resolved by summary judgment, the Court
24
     will not set a settlement conference at this time. If Defendants wish to set a settlement conference
25
     in the future, they may contact Michelle Rooney (mrooney@caed.uscourts.gov), Courtroom
26
              1
                Plaintiff’s request was addressed to Wendy Kusamura, Courtroom Deputy for Magistrate Judge Sheila K.
27   Oberto. Magistrate Judge Oberto held a settlement conference with the parties on December 17, 2019, and invited
     them to contact Ms. Kusamura if they later determined that a settlement conference would be productive. (ECF No.
28   40.)
                                                              1
     Case 1:19-cv-00352-DAD-EPG Document 79 Filed 03/31/21 Page 2 of 2


 1   Deputy for the undersigned, or ADR Coordinator Sujean Park (spark@caed.uscourts.gov) to

 2   schedule the settlement conference.

 3          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s request for a settlement

 4   conference (ECF No. 75) is DENIED.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    March 31, 2021                          /s/
                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
